Beck, J.
1. The remedy afforded by the provisions in the Civil Code, § 3628, for attacking a deed upon the ground of forgery, is merely cumulative. Sibley v. Haslam, 75 Ga. 493.
2. Upon an interlocutory hearing of an equitable petition for injunction the provisions of the above section of the code are not applicable; nevertheless any deed, ancient or modern, which is offered as a muniment of title, may be attacked as a forgery by any competent evidence submitted to the judge of the superior court hearing the application.
3. One of the deeds in the case at bar, which was a necessary link in the plaintiff’s chain of title, having been attacked for forgery, and the evi*232dence upon that issue being conflicting, this court will not disturb the judgment of the lower court in denying the injunction prayed for.
Submitted March 3,
Decided August 13, 1906.
Petition for injunction. Before Judge Mitchell. Berrien superior court. August 3, 1905.
W. (?. Harrison by Z. D. Harrison, for plaintiff.
Quincey & McDonald, for defendants.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.